                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

WILLIAM COLLINS, et al.,               :        Case No. 3:18-cv-191
                                       :
            Plaintiffs,                :        Judge Thomas M. Rose
                                       :
v.                                     :
                                       :
THE STABLE BAR, LLC, et al.,           :
                                       :
            Defendants.                :
______________________________________________________________________________

      ENTRY AND ORDER DENYING PLAINTIFFS’ MOTION TO DISMISS
              YOSHIKO GILLETTE’S COUNTERCLAIM (DOC. 11)
______________________________________________________________________________

       This case is before the Court on the Motion to Dismiss (Doc. 11) filed by Plaintiffs

William and Eva Collins (individually, “William” and “Eva,” and together, “Plaintiffs”).

Plaintiffs brought this action against Defendants The Stable Bar, LLC (“Stable Bar”), Jell’s

Sports Grill, LLC (“Jell’s”), and Yoshiko Gillette, the sole owner of both Stable Bar and

Jell’s, for unpaid wages allegedly owed under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 2901, et seq., and Ohio Minimum Wage Standards Act, Ohio Rev. Code 4111

(“Chapter 4111”). With her Answer to the Complaint, Gillette filed a Counterclaim

alleging that Plaintiffs breached a contract to purchase Stable Bar for $300,000, with a

$50,000 down payment. In the instant Motion to Dismiss, Plaintiffs argue that Gillette’s

counterclaim should be dismissed for failure to state a claim upon which relief may be

granted under Federal Rule of Civil Procedure 12(b)(6). For the reasons below, the Court

DENIES the Motion to Dismiss.
       I.     BACKGROUND

       As alleged in the Complaint, Plaintiffs began working for Gillette at Stable Bar in

December 2016. (Doc. 1 at ¶ 15.) William worked as a manager and Eva was a bartender

and server. (Id. at ¶ 16, 19.) In February and March 2017, William also worked as a

manager at Jell’s. (Id. at ¶ 18.) Plaintiffs allege that Defendants Gillette, Stable Bar and

Jell’s never compensated them for the hours that they worked. (Id. at ¶ 21-22.) Plaintiffs

terminated their employment with Defendants in January 2018. (Id.)

       As alleged in Gillette’s Counterclaim, Plaintiffs asked to purchase Stable Bar in

June 2017. (Doc. 10 at ¶ 47.) Gillette claims that Plaintiffs agreed to a purchase price of

$300,000, with a $50,000 down payment. (Id. at ¶ 48.) In September 2017, Plaintiffs

assumed all management of Stable Bar, also a part of their alleged agreement with

Gillette, and began representing to vendors and employees that they were the new

owners. (Id. at ¶ 49.) Gillette alleges that Plaintiffs also assumed control of payroll,

vendor orders and the Stable Bar Facebook account—where it announced that they were

the new owners. (Id. at ¶ 50.) In the Fall of 2017, Gillette asked Plaintiffs to make the

$50,000 down payment per their agreement. (Id. at ¶ 51.) Gillette claims that text

messages between the parties confirm that, at this time, Plaintiffs intended to complete

the purchase of the business. (Id.) When Gillette did not receive the down payment, she

investigated and determined that payroll and vendors were being paid cash and no

records of Stable Bar’s finances were being kept. (Id. at ¶ 52.)




                                             2
       On January 8, 2018, Gillette texted a message to William that she was going to take

over running the bar until the sale was completed because “ultimately, it is my

responsibility.” (Id. at ¶ 53.) William replied, “A lot to discuss if that will be my choice

still. I can not run a place after you run it in the ground again.” (Id. at ¶ 54.) Plaintiffs

never purchased Stable Bar from Gillette. Gillette alleges that Plaintiffs breached an oral

agreement to purchase Stable Bar, which has caused her damages. (Id. at ¶ 55.)

       II.     MOTION TO DISMISS STANDARD UNDER RULE 12(b)(6)

       Federal Rule of Civil Procedure 8(a)(2) requires that a complaint contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” While this

Rule “does not require ‘detailed factual allegations’ . . . it demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

       To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain sufficient

factual allegations “to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at

697 (2009), quoting Twombly, 550 U.S. 544, 547 (2007). A claim is facially plausible when

it includes “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. This standard is

not the same as a probability standard, but “asks for more than a sheer possibility that a

defendant has acted unlawfully.” Id.

       When ruling on a motion to dismiss, the Court must accept the factual allegations

of the complaint as true and construe them in a light most favorable to the non-moving

party. Twombly, 550 U.S. at 554-55. “The Court need not accept as true, however, a legal


                                                3
conclusion couched as factual allegations.” Id. If Plaintiff “ha[s] not nudged [its] claims

across the line from conceivable to plausible, [its] complaint must be dismissed.”

Twombly, 550 U.S. at 570.

       III.   ANALYSIS

       A breach of contract claim has four elements: (1) the existence of a contract, (2) that

the complainant fulfilled its contractual obligations, (3) that the other party failed to fulfill

its contractual obligations, and (4) that the complainant incurred damages as a result of

the other party’s failure. See V & M Star Steel v. Centimark Corp., 678 F.3d 459, 465 (6th

Cir. 2012).

       Plaintiffs contend that Gillette’s counterclaim for breach of contract should be

dismissed for two reasons. First, they argue that Gillette fails to allege the existence of a

contract. Second, they argue that, even if there were a contract, Gillette fails to allege that

she suffered any damages from Plaintiffs’ alleged breach. The Court considers each

argument in turn below.

              A. Whether Gillette Alleges the Existence of a Contract

       Plaintiffs argue that Gillette fails to plead the existence of a contract because there

are no factual allegations demonstrating a meeting of the minds as to the alleged

contract’s essential terms. (Doc. 11 at 3-4 citing Sun v. CM Prods., 393 F. App’x 283, 286

(6th Cir. 2010) (applying Illinois law).) Plaintiffs’ citation to a case applying Illinois law

is curious, even if to assert a generally accepted tenet of contract law, when all the parties




                                               4
reside or do business in Ohio and the entire dispute between them occurred in Ohio. 1 A

federal court adjudicating a state law claim pendent to a federal claim must apply the

choice of law rules of the forum state. Glennon v. Dean Witter Reynolds, Inc., 83 F.3d 132,

136 (6th Cir. 1996). Under Ohio choice-of-law rules, when the parties to a contract have

not contracted to apply particular state’s laws, the law of the state with the most

significant relationship to the contract applies. Sky Techs. Partners, LLC v. Midwest

Research Inst., 125 F. Supp. 2d 286, 294 (S.D. Ohio 2000) (citing International Ins. Co. v.

Stonewall Ins. Co., 863 F. Supp. at 601 (S.D. Ohio 1994). Factors to consider when making

this determination include: (1) place of contracting; (2) place of negotiations of the

contract; (3) place of performance; (4) location of subject matter of the contract; and (5)

domicile, residence, nationality, place of incorporation and place of business of parties.

Id. Here, all of these factors, to the extent they are alleged, establish that Ohio has the

most significant relationship to the contract. The Court will apply Ohio law.

       The essential elements of a contract include an offer, acceptance, contractual

capacity, consideration, a manifestation of mutual assent, and legality of object and

consideration. Artisan Mechanical Inc. v. Beiser, 12th Dist. Butler No. CA2010–02–039,

2010–Ohio–5427, ¶ 26. “A meeting of the minds as to the essential terms of the contract

is a requirement to enforcing the contract.” Beiser at ¶ 27.

       A meeting of the minds occurs if “a reasonable person would find that the parties

manifested a present intention to be bound to an agreement.” Zelina v. Hillyer, 165 Ohio



1Plaintiffs cite Ohio law elsewhere in their supporting memorandum, but do not address the
choice-of-law question.


                                              5
App.3d 255, 846 N.E.2d 68, 2005–Ohio–5803, ¶ 12. “The parties must have a distinct and

common intention that is communicated by each party to the other.” Champion Gym &

Fitness, Inc. v. Crotty, 178 Ohio App.3d 739, 744, 900 N.E.2d 231, 2008–Ohio–5642, ¶ 12.

       Plaintiffs argue that Gillette fails to plead essential elements of the contract “such

as when transfer of ownership would take place, how financing would occur, how

payment was to be made, how the company’s assets and inventory would be handled, or

other numerous terms essential to any agreement to sell a business.” (Doc. 11 at 4.)

Gillette counters that she has plead sufficient details regarding the essential elements of

the contract to withstand a motion to dismiss. The Court agrees.

       The details noted by Plaintiffs are not essential to establish the existence of a

contract. Gillette alleges that she offered to sell Stable Bar for $300,000 to Plaintiffs, with

$50,000 down payment. As the sole owner of Stable Bar, Gillette had the authority to

enter into a contract for its sale. She alleges that Plaintiffs accepted her offer. Plaintiffs’

acceptance and intention to take over Stable Bar was demonstrated by the allegation that

they took over its management and represented to vendors and others that they were the

new owners. Nothing in the Complaint or Counterclaim suggests that any of the parties

lacked contractual capacity. To the contrary, the only inference is that the parties were

all competent and understood the nature of their relationships with each other. Gillette

has alleged a meeting of the minds as to the essential terms of the alleged oral agreement

to sell Stable Bar.




                                              6
              B. Whether Gillette Alleges Damages

       Plaintiffs also argue that Gillette has failed to allege damages. Gillette alleges that,

as a result of Plaintiffs’ breach of their agreement to purchase Stable Bar, she “has been

injured.” (Doc. 10 at ¶ 55.) Standing alone, this allegation might not pass muster under

Iqbal. Iqbal, 556 U.S. at 677. However, the Court must construe this allegation along with

the rest of the Counterclaim and in the light most favorable to Gillette, as the non-moving

party. Twombly, 550 U.S. at 554-55. Gillette would have received $300,000 if Plaintiffs had

performed their obligations, but, instead, she received nothing. It is reasonable to infer

that Gillette stood to profit from Stable Bar’s sale. If Plaintiffs can prove otherwise, they

may prevail at a later stage of the litigation. For now, Gillette’s allegations are sufficient

to proceed with her Counterclaim.

       IV.    CONCLUSION

       For the reasons above, Plaintiffs’ Motion to Dismiss (Doc. 11) is DENIED.

       DONE and ORDERED in Dayton, Ohio, this Friday, November 2, 2018.

                                                         s/Thomas M. Rose
                                                      ________________________________
                                                         THOMAS M. ROSE
                                                    UNITED STATES DISTRICT JUDGE




                                              7
